DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10, in the reply filed on 8/10/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see Background section of the disclosure).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected because Fig. 1 does not have satisfactory reproduction characteristics. 37 CFR 1.84 (l) and (m) detail some of the requirements of drawings:

(l)    Character of lines, numbers, and letters.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 

Fig. 1 does not have adequately dark black, uniform lines, and Figure 1 also uses inappropriate shading on the toothbrush and in the background of the drawing. 

	
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The motion sensor and motion response mechanism (as recited in claim 4); 
The adjuster (as recited in claim 3); 
The light and vibration pressure regulation mechanism (as recited in claim 5) ; 
The timer (as recited in claim 8); and
The vibration and lighting indicators (as recited in claim 9)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “418” has been used to designate both a rotating motor and what appears to be a proximity sensor (as shown in Fig. 4).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 420 (as mentioned in paragraph [0033] of Applicant’s specification). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” (if correcting an existing sheet) or “New Sheet” (if adding new sheet to the total sheets of drawings) pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (near the top of page 4). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 2, “said magnetic brush holder” has no antecedent basis in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is not clear which structure “a magnetic stem” is referring to. For purposes of expediting examination, this term will be interpreted to as referring to the structure 1408 (as shown in Figure 14 of Applicant’s drawings). 
Also in claim 2, it appears that “a magnetic stem” is actually part of the pressure dampening mechanism. For example, perhaps claim 2 should read as: 
--2. 	The apparatus described in claim 1, wherein the pressure dampening mechanism include a magnetic stem affixed to a base of an oral hygiene device.-- 
However for purposes of expediting examination, the magnetic stem will be interpreted as a separate structure than the pressure dampening mechanism. 
In claim 5, it is not clear if “vibration pressure regulation mechanism”  is further limiting “a pressure dampening mechanism” as recited in claim 1 of if it is an entirely different structure. Clarification and/or correction is required. 
Also in claim 5, the phrase a light and vibration pressure regulation mechanism” is vague and indefinite. It is unclear if Applicant is reciting two separate structures (i.e. a light regulation mechanism and a vibration pressure regulation mechanism) or one structure that provides both regulation of light and vibration pressure. For purposes of expediting examination, this phrase will be interpreted as reciting two separate structures. 
The language of claim 6 is unclear. For purposes of expediting examination, claim 6 will be interpreted as follows:
--6.	The apparatus describe in claim 2 further comprising:
at least one first magnet on said oral-hygiene device holder; and
at least one second magnet on said oral-hygiene device holder, 
wherein said at least one first magnet is diametrically opposed to at least one second magnet.-- 
	Also in claim 6, it appears that the two sets of one or magnets are also part of the pressure damping mechanism. However, for purposes of expediting examination the magnets of claim 6 will be interpreted as separate structures from the pressure dampening mechanism. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer (US 4,795,347).
With respect to claim 1, Maurer discloses an apparatus comprising:
a) an oral-hygiene device holder 65, 
b) a pressure dampening mechanism 57, 61 (Maurer, col. 9, lines 18-51; Fig. 5)
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,795,347), as applied to claim 1 above, and further in view of Schaefer et al. (2012/0151698).
With respect to claim 2, Maurer discloses the claimed apparatus except for the magnetic stem. However, Schaefer et al. teach a similar apparatus including a magnetic stem (stem 21 is rendered magnetic by magnet 615 (Schaefer et al., paragraph [0095]; Fig. 6). Note, language following the phrase “may be” is considered optional and not required by the claim.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Schaefer et al. with the apparatus disclosed by Maurer for the advantage of savings costs by only needing to replace the toothbrush head when it is worn as opposed to replacing the whole toothbrush. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,795,347) in view of Schaefer et al. (2012/0151698), as applied to claim 2 above, and further in view of Matsui et al. (US 6,140,723).
With respect to claim 3, Maurer in view of Schaefer et al. disclose the claimed apparatus except for the magnetic field mechanism adjuster. However, Matsui et al. teach a similar apparatus including a magnetic field mechanism adjuster 16 (Matsui et al., col. 6, lines 26-33; Fig. 5--adjuster 16 adjusts the magnetic field created by magnets 23 and 31). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsui et al. with the apparatus disclosed by Maurer in view of Schaefer et al. for the advantage of creating an adjustable vibrational motion for aiding in the cleaning of teeth (Maurer, col. 3, lines 12-15). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,795,347), as applied to claim 1 above, and further in view of Chiang et al. (US 6,453,497).
With respect to claim 4,  Maurer discloses the claimed apparatus except for the motion sensor and motion response mechanism. However, Chiang et al. teach a similar apparatus including a) a motion sensor 24, b) a motion response mechanism 26, 28 (Chiang et al., col. 2, lines 46-53).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Chiang et al. with the apparatus disclosed by Maurer for the advantage of optimally positioning the bristles on a toothbrush so that they can be leaned into the direction of motion of the brush for each brush stroke to maximize tooth cleaning effectiveness (Chiang et al., col. 1, lines 52-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,795,347) in view of Chiang et al. (US 6,453,497), as applied to claim 4 above, and further in view of Lin (US 2016/0038762) and Cook et al. (US 2009/0143914).
With respect to claim 5, Maurer in view of Chiang et al. disclose the claimed apparatus except for the light and vibration pressure regulation mechanism. However, Lin teaches a similar apparatus including a light regulation mechanism 34 (“focal lens 34 may be adjusted electronically or mechanically to adjust the emitted radiation characteristics from the light emitter 24,” Lin, paragraph [0024]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lin with the apparatus disclosed by Maurer in view of Chiang et al. for the advantage of the application of light of a light to a user’s teeth which provides both a whitening feature as well as a bacterial disinfection feature (Lin, paragraph [0005]). 
Cook et al. teach a similar apparatus including a vibration pressure regulation mechanism 123 (“The brush could sense user pressure of the brush against the teeth and adjust the amplitude a selected amount to compensate for the actual use of the brush. For example, if the user is pressing the brush bristles too firmly against the teeth, the amplitude could be increased a selected amount, while if the user produces a less firm or slight contact with the teeth, the amplitude of motion could be decreased or vice versa,” Cook et al., paragraph [0055]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cook et al. with the apparatus disclosed by Maurer in view of Chiang et al. for the advantage of adjusting the vibration of the toothbrush to produce a less firm contact with the teeth in response to a user pressing the toothbrush too firmly against the teeth. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,795,347) in view of Schaefer et al. (2012/0151698), as applied to claim 2 above, and further in view of Wills et al. (US 10,512,529).
With respect to claim 6, Maurer in view of Schaefer et al. disclose the claimed apparatus except for the one or more magnets diametrically opposed to one or more magnets on said magnetic brush holder. However, Wills et al. teach one or more magnets 111a diametrically opposed to one or more magnets 111b on said magnetic brush holder 104 (as shown in Figs. 3-4 of Wills et al.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wills et al. with the apparatus disclosed by Maurer in view of Shaefer et al. for the advantage of creating an oscillation at a desired amplitude with the magnetic assemblies 110 and 112 in the shaft 102 of the toothbrush thereby aiding in the cleaning of teeth. 
	With respect to claim 7, Schaefer et al. teach a power supply (not shown) located in the handle (i.e. a battery, Schaefer et al., paragraph [0126]). Schaefer et al. further teaches a charging station (“e.g. base 2340,” Schaefer et al., paragraph [0180]; Fig. 13). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,795,347) in view of Schaefer et al. (2012/0151698), and Wills et al. (US 10,512,529), as applied to claim 7 above, and further in view of Barnes et al. (US 2017/0020277). 
With respect to claim 8, Maurer in view of Schaefer et al. and Wills et al. disclose the claimed apparatus except for a timer. However, Barnes et al. teach a similar apparatus including a timer  (Barnes et al., paragraph [0123]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Barnes et al. with the apparatus disclosed by Maurer in view of Shaefer et al. and Wills et al. for the advantage of alerting a user when an adequate time of brushing has been completed (Barnes et al., paragraph [0123]). . 
With respect to claim 9, Barnes et al. disclose vibration and lighting indicators (“vibration or noise to alert the end user” and “a timer to turn off the LED at a preset time,” Barnes et al., paragraph [0123]).   
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,795,347) in view of Schaefer et al. (2012/0151698),  Wills et al. (US 10,512,529), and Barnes et al. (US 2017/0020277), as applied to claim 9 above, and further in view of Serval et al. (US 2018/0125623). 
With respect to claim 10, Maurer, as modified, discloses the claimed apparatus except that they are silent on whether it includes a web enabled device that transmits or records data associated with usage. However, Serval et al. teach a similar apparatus including a web enabled toothbrush that transmits (via an antenna 15) or records (in memory 14) data associated with usage (Serval et al., paragraph [0027] and [0050]; Fig. 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Serval et al. with the apparatus disclosed by Maurer, as modified, for the advantage of analyzing toothbrushing usage data and providing motivational feedback to the user (Serval et al., paragraph [0057]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 4, 2022